Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (12/13/2018), is being examined under the first inventor to file provisions of the AIA .   Claims (1-22) are pending. Claims 1-14, 16-18 and 20 were examined in a Non-Final on 08/13/2020. Claims 15, 19, and 21-22 were withdrawn in response to election/restriction dated 6/18/2020. A Final office action in response to Applicants amendments and arguments dated 11/6/2020 was mailed on 01/12/2021. Claims 1-14, 16-18 and 20 were examined. A second Non-final in response to a request for continued examination under 37 CFR 1.114 was mailed on 7/15/2021. Claims 1-3, 5-6, 8-14, 16-18, 20 and 23-24 were examined. This office action is in response to Applicants submission of 10/15/2021. 

Response to Amendment and arguments
The Affidavit under 37 CFR 1.132 filed 10/18/2021 is insufficient to overcome the rejection of claims 1-3, 5-6, 8-14, 16-18, 20 and 23-24 based upon Banna et al (US 20130105443) in view of Article as set forth in the last Office action because of the reasons indicated below:
The Affidavit states that “timing circuits’ were well known to those with ordinary skill in the art (Item 4) and explicitly, implicitly or inherently included the structure, material or acts to perform the corresponding function as claimed. The Affidavit states that pulse modulation circuits and function generators were also similarly well known. 


Claim Interpretation
In view of Applicants affidavit, that claim limitation(s): “timing circuit”, “SP pulse modulation circuit”, “BP pulse modulation circuit”, “SP function generator” and “BP function generator” were well known, the rejection under 35 USC § 112 (f) is withdrawn.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-11, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Banna et al (US 20130105443) in view of Article “Inductively Coupled Pulsed Plasmas in the Presence of Synchronous Pulsed Substrate Bias for Robust, Reliable, and Fine Conductor Etching”, herein after “The Article” by Samer Banna et al.
(Note – “The article” included in IDS dated 12/13/2018 was available in September 2009). It is not included to complement any deficiency in Pub 20130105443 but to emphasize the same with some more details)
For claims as above and not specifically mentioned below, Banna et al disclose a plasma processing system comprising a vacuum chamber (104); an inductively coupled electrode for generation of plasma (112) and configured to couple source power (SP) pulses (302); a substrate holder configured to support a substrate (116); a coupling electrode configured to couple bias power (BP) pulses to the substrate (314); and a controller configured to control a first offset duration between the SP pulses and the BP pulses (140).
Further, Banna et al disclose phase lag between SP pulses and BP pulses which could be from 0-270o (Para 38).  Further the range of pulse frequency could be from 10 Hz – 100 KHz (para 36) (time period 10µs-0.1s). 
Therefore the controller includes timing circuits, function generators and modulation circuits or equivalent or it would have been obvious to have such circuits as understood by one of ordinary skill in the art (See Applicants affidavit). 
Also the offset duration or the phase lag could a smaller part of a time period (10µs-0.1s). Banna et al disclose not only control of offset between SP and BP pulses but also control of pulse width duration of SP and BP pulses (Fig 3C-3E and para 39).

Moreover, the article by Banna et al (from IDS) shows in Fig 1 a delay signal from SP going to Bias power supply (Fig 1).
Regarding claims 3-8, 10 and 16-18 since Banna et al disclose generation of pulses, function generator is disclosed. Also combination of references disclose delay and duty cycle which allows any configuration of BP pulses relative to SP pulses.
Regarding claim 5 the limitation “second offset duration” is unclear. However, it appears that second offset could pertain to either a second time or in a second embodiment. In either case obtaining second offset would not appear to be non-obvious.
Regarding claims 8-9 modulation of AC frequency by pulse frequency is disclosed (Fig 3A). The frequency could be from 400 KHz- 27 MHz more preferably 13.56 MHz (Para 20, 34).

Claims 12-14 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Banna et al (US 20130105443) in view of “The Article” as applied to claims 1-11, 16-18 and 20  and further in view of Daniel L. Flamm (US 5304282).

Banna et al do not however explicitly disclose helical resonator antenna being coupled to pulse plasma source.
Daniel L. Flamm disclose a helical resonator and teach that in some applications the gas flow, gas composition, RF power source (34) or optional bias power source (32) are pulsed to improve processing characteristics (Col 10, line 51-54).
It would have been obvious for one of ordinary skill in the art to use pulsing technique in helical resonator for process advantage as taught by Daniel L. Flamm.

Claims 13 and 23 are also rejected under 35 U.S.C. 103 as being unpatentable over Banna et al (US 20130105443) in view of in view of “The Article” and Daniel L. Flamm (US 5304282) as applied to claim 12 and further in view of  Dennis E. Bahr (US 9726621).
Banna et al in view of Daniel L. Flamm disclose limitations of this claim except directional coupler.
It is noted that directional coupler is used in line with RF power to detect reflected power from forward power to use control of power by feedback loop.
 Dennis E. Bahr disclose pulse power control of a helical resonator antenna and disclose using directional coupler for feedback control of power (Fig 5 and Col 2 lines 5-15).
It would have been obvious for one of ordinary skill in the art to use directional coupler in the apparatus of Daniel L. Flamm for power monitoring and control.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The IDS submitted with the last submission dated 11/19/2021 includes Subhash Deshmukh (US 20140273487) and Shannon et al (US 20090294062). Pulses dependent on common source are disclosed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716